DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Strike out are not considered because those NPL were not provided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a communication interface configured to receive” in claim 6, “a memory device to store” in claim 6, “a processor configured to apply” in claim 6, “processor is further configured to determined” in claim 7, “processor is further configured to ” in claim 8, “processor configured to up-sample” in claim 9, “processor is further configured to continue” in claim 12, “processor is further configured to obtain” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (US 2018/0259608) in view of Gulsum et al (US 2017/0257433).
Claim 1:
Golden et al (US 2018/0259608) teaches the following subject matter:
A method for segmenting an image, comprising: 
receiving, by a communication interface, the image acquired by an image acquisition device (0002 teaches use of MRI (image acquisition device) for accurate capture of high-resolution image of the heart; 0102 teaches the use of communication network; 0257 teaches communication such as server, web client and browser; 0260-0263 teaches further communication interfaces); 
retrieving a multi-level learning network comprising a plurality of convolution blocks cascaded at multiple levels (abstract teaches employ convolutional neural networks (CNNs, convolution blocks) for segmentation various part of the anatomical structure of the image captured above); 
serially applying, by a processor, the convolution blocks of levels previous to a current level in the multi-level learning network to obtain a current level feature map (0028 teach each level of CNN output to a concatenation of feature maps from the corresponding level); 
determining a current level segmented image based on the current level feature map (0028 teaches each level (layer) with up-sampling, interpolation with a kernel);
applying, by the processor, the convolution block of a level next to the current level to an output from the convolution block of the current level; concatenating an output of the next level convolution block with the current level feature map to obtain a next level feature map (0028 teaches concatenating of feature maps from each layer (each out outputs a feature map)); and 
obtaining a next level segmented image based on the next level feature map (0028 teaches concatenating of the feature maps, where with each concatenating of each feature map the result would be a next level segmented image of the feature maps).  

Golden et al teaches all the subject matter above, but not the following which is taught by Gulsum et al (US 2017/0257433):
determining, by the processor, an improvement of the current level segmented image exceeds a threshold (0032 teaches improves by score above specified threshold; figure 11 and 0043 teaches the use of CNN for segmentation and feature maps). 
Golden et al and Gulsum et al are both in the field of image analysis, especially use of CNNs for feature map to segmentation of an image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the segmented image of Golden et al with a threshold by Gulsum et al such implementation would be advantageous cores can be computed by a trained object classifier on a voxel-by-voxel basis during the region growing propagation as taught by Gulsum et al in 0032.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (US 2018/0259608) in view of Gulsum et al (US 2017/0257433) as applied to claim 1 above, and further in view of Skaff et al (US 2017/0286773).
Claim 2:
Golden et al and Gulsum et al teaches all the subject matter above, but not the following which is taught by Skaff et al:
The method of claim 1, wherein determining an improvement of the current level segmented image further comprises determining a difference between the current level segmented image and a previous level segmented image (0158-0163 teaches calculating difference between current and previous image at the same location wherein the images are segmented images).  
Golden et al and Gulsum et al and Skaff et al are in the field of image analysis especially image segmentation with the use of convolutional neural network (Skaff et al – 0131 teaches segmentation performed by CNNs with product interior and background)
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify measure the improvement of Golden et al and Gulsum using difference of Skaff et al indication mismatching indication as taught by Skaff et al in 0158-0163.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al (US 2018/0259608.
Claim 6:
Golden et al (US 2018/0259608) teaches the following subject matter:
A system (0028 teaches system for segmentaing) for segmenting an image, comprising: 
a communication interface configured to receive the image acquired by an image acquisition device (0002 teaches use of MRI (image acquisition device) for accurate capture of high-resolution image of the heart; 0102 teaches the use of communication network; 0257 teaches communication such as server, web client and browser; 0260-0263 teaches further communication interfaces); 
a memory configured to store a multi-level learning network comprising a plurality of convolution blocks cascaded at multiple levels (0255 teaches memory for system, operating system and application(such as CNN) and other program modules and program data); and 
a processor configured to (0028 teaches use of processor): 
apply a first convolution block and a second convolution block of the multi-level learning network to the image in series, wherein the first convolution block is applied to the image and the second convolution block is applied to a first output of the first convolution block (0028 teach each level of CNN output to a concatenation of feature maps from the corresponding level); 
concatenate the first output of the first convolution block and a second output of the second convolution block to obtain a feature map (0028 teaches concatenating of feature maps from each layer (each out outputs a feature map)); and 
obtain a segmented image based on the feature map (0028 teaches concatenating of the feature maps, where with each concatenating of each feature map the result would be a next level segmented image of the feature maps).  

Claim 14:
Golden et al (US 2018/0259608) teaches the following subject matter:
A method for segmenting an image, comprising: 
receiving, by a communication interface, the image acquired by an image acquisition device (0002 teaches use of MRI (image acquisition device) for accurate capture of high-resolution image of the heart; 0102 teaches the use of communication network; 0257 teaches communication such as server, web client and browser; 0260-0263 teaches further communication interfaces); 
retrieving a multi-level learning network comprising a plurality of convolution blocks cascaded at multiple levels (abstract teaches employ convolutional neural networks (CNNs, convolution blocks) for segmentation various part of the anatomical structure of the image captured above); 26Attorney Docket No. 10002-01-0011-US-CON Client Ref. No. sea-17-023-us-hanboc.cn 
applying, by a processor, a first convolution block and a second convolution block of the multi-level learning network to the image in series, wherein the first convolution block is applied to the image and the second convolution block is applied to a first output of the first convolution block (0028 teach each level of CNN output to a concatenation of feature maps from the corresponding level); 
concatenating, by the processor, the first output of the first convolution block and a second output of the second convolution block to obtain a feature map (0028 teaches concatenating of feature maps from each layer (each out outputs a feature map)); and 
obtaining a segmented image based on the feature map (0028 teaches concatenating of the feature maps, where with each concatenating of each feature map the result would be a next level segmented image of the feature maps).  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find improvement below threshold that would result in stop applying of convolutional block.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find plurality convolutional output in parallel result in output by concatenating the intermediate feature maps.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find first spatial resolution output of next level convolution block is different from second, resulting in adjusting of the output of the first to the second.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find intermediate feature maps by applying parallel layers from the first output resulting in the second output by concatenating the intermediate feature maps.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Golden teaches down sample but at the time of the examination unable to find such down-sample of the first resolution lower then second resolution result in second output of the second convolutional block to the second resolution. 
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find output of the first and second combine values with first and second output pixel by pixel.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find continue next level segmented by applying next level convolution block with until difference is smaller than threshold.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find intermediate feature maps by applying parallel layers from the first output resulting in the second output by concatenating the intermediate feature maps.

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Golden teaches down sample but at the time of the examination unable to find such down-sample of the first resolution lower then second resolution result in second output of the second convolutional block to the second resolution.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find output of the first and second combine values with first and second output pixel by pixel.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time of the examination unable to find continue next level segmented by applying next level convolution block with until difference is smaller than threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Liu et al (US 2019/0012802) teach RECOGNITION AND RECONSTRUCTION OF OBJECTS WITH PARTIAL APPEARANCE – figure 5 and 0066-0069 - recognize an object in an image based on components of the object. DNN architecture 500 includes an image input 505. Image input 505 can receive images and label data for each image, which can be input to a cascade of convolution layers 511-1 . . . 511-(n−1), 511-n with the output of each convolution layer being the input to the next convolution layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656